Supreme Court of Florida
                             ____________

                            No. SC21-546
                             ____________

  INQUIRY CONCERNING A JUDGE NO. 19-351 RE: MARNI A.
                      BRYSON.

                         November 24, 2021

PER CURIAM.

     In this case, we consider the findings and recommendations of

the Florida Judicial Qualifications Commission (JQC) concerning

Palm Beach County Judge Marni Bryson, as well as the stipulation

entered into by Judge Bryson and the JQC. We approve the parties’

stipulation that Judge Bryson be publicly reprimanded, suspended

without pay for ten days, and pay a $37,500.00 fine, because she

acted inappropriately by failing to devote full time to her judicial

duties.

     This case arises from events that occurred between 2016 and

2019. As stipulated by the parties and as set forth in the JQC’s

Findings and Recommendation of Discipline:
          The Commission investigated allegations that Judge
     Bryson was absent from the Courthouse beyond the
     permitted number of days for judicial leave, failed to
     make appropriate notifications of some absences to
     appropriate court management, and on some days she
     was in the courthouse the number of hours present fell
     below what is expected of trial judges.

           The Commission’s investigation found that during
     the period from 2016 to 2019, Judge Bryson was absent
     from the courthouse in excess of the number of days
     authorized for judicial leave. On most of those occasions,
     she failed to properly notify or make coverage
     arrangements with court management. There were also
     some days when Judge Bryson was in the courthouse for
     less than a full workday.

          For example, the Commission received evidence of
     several instances, two specific occasions of particular
     note, where long wait times because of Judge Bryson’s
     arrival after the scheduled time for the proceedings
     inconvenienced litigants, lawyers, and citizens. Judge
     Bryson’s failure to notify and make arrangements with
     court management led to fellow judges having to preside
     over Judge Bryson’s docket until her late arrival.

     Based on these events, the JQC concluded that Judge

Bryson’s conduct violated Canons 3A and 3B(4) of the Florida Code

of Judicial Conduct. 1 Judge Bryson admitted her conduct in the

Stipulation and conceded that such conduct was improper.



     1. “The judicial duties of a judge take precedence over all the
judge’s other activities.” Fla. Code of Jud. Conduct, Canon 3A. “A
judge shall be patient, dignified, and courteous to litigants, jurors,
witnesses, lawyers, and others with whom the judge deals in an

                                 -2-
     After finding that Judge Bryson’s actions violated Canons 3A

and 3B(4), the JQC noted that some of Judge Bryson’s absences

would have been approved had appropriate court management been

informed. Judge Bryson voluntarily handled felony cases for circuit

court judges, volunteered for more night and weekend duty than

required, and she served as an administrative judge for her county

court.

     Furthermore, the JQC noted that Judge Bryson’s attendance

and notification of absence has improved since being made aware of

the JQC’s investigation. Judge Bryson has no prior discipline as a

judge and no disciplinary history with The Florida Bar. Both Judge

Bryson and her counsel were cooperative during the JQC’s

investigative process.

     “The supreme court may accept, reject, or modify in whole or

in part the findings, conclusions, and recommendations of the

[JQC] . . . .” Art. V, § 12(c)(1), Fla. Const. A judge’s “admissions

bolster the JQC’s findings, which we give great weight as we



official capacity, and shall require similar conduct of lawyers, and of
staff, court officials, and others subject to the judge’s direction and
control.” Fla. Code of Jud. Conduct, Canon 3B(4).


                                 -3-
consider its recommendation of discipline in the instant action.” In

re Angel, 867 So. 2d 379, 383 (Fla. 2004) (citations omitted).

     We approve the Stipulation entered by Judge Bryson and the

JQC. Consequently, Judge Marni Bryson is ordered to appear

before this Court for the administration of a public reprimand at a

time to be established by the Clerk of this Court, is suspended

without pay for a period of ten days, and is ordered to pay a

$37,500.00 fine. The effective date of suspension shall be on a date

within thirty days of the issuance of this opinion as determined by

the Chief Judge of the Fifteenth Judicial Circuit. Once the effective

date is determined, the Court Administrator for the Fifteenth

Judicial Circuit shall submit a personnel action request (PAR) form

to the Personnel Office of the Office of the State Courts

Administrator for processing.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
GROSSHANS, JJ., concur.
COURIEL, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.




                                 -4-
Original Proceeding – Judicial Qualifications Commission

Honorable Michelle Morley, Chair, and Alexander J. Williams,
General Counsel, Judicial Qualifications Commission, Tallahassee,
Florida; Henry M. Coxe III and Brian T. Coughlin of Bedell, Dittmar,
Devault, Pillans & Coxe, Special Counsel, Judicial Qualifications
Commission, Jacksonville, Florida; and Lauri Waldman Ross of
Ross & Girten, Counsel, Judicial Qualifications Commission,
Miami, Florida,

     for Florida Judicial Qualifications Commission, Petitioner

Robert J. Watson, Stuart, Florida,

     for Judge Marni A. Bryson, Respondent




                                -5-